DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-37, 40-50, 52-53, and 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boote (U.S. PG-Pub No. 2011/0170030) in view of Yeh et al. (U.S. PG-Pub No. 2013/0057939; hereinafter – “Yeh”).
Regarding claim 36, Boote teaches a glazing (1) comprising a first sheet of glazing material (3) spaced apart from a second sheet of glazing material (4) and a switchable device (2) for changing the opacity of at least a portion of the glazing, the switchable device being positioned between the first sheet of glazing material and the second sheet of glazing material, the first sheet of glazing material having a major surface (See e.g. Figs. 4-6, 8-15, and 19-20; Paragraphs 0025-0026, 0060, 0078, 0081, 
wherein the switchable device comprises at least two (a first and a second) physically separate switchable regions (Figs. 7-8: 26+28, Fig. 9: 41+42, Fig. 10: 52+53, Fig. 11: 74+75, Fig. 12: 77+78, Figs. 13-14: I-II+II-III, Fig. 15: 94+97+98) in electrical communication with at least two (a first and a second) electrical connector regions (Figs. 3-6 and 11-12: 10+11, Figs. 7-8: 31+33+35+37, Fig. 9: 47+48+49, Fig. 10: 59+61+63+65, Figs. 13-14: 86+87, Fig. 19: 316+318, Fig. 20: 416+418) (See Figs. 3-15 and 19-20; Paragraphs 0058, 0071, 0073, 0075, 0076, 0078-0081, 0087-0090, 0100, 0116-0117, and 0119-0120),
each switchable region comprising an electrically actuated variable opacity layer (Figs. 3-6: 5, Fig. 8: 38+39, Fig. 9: 43, Fig. 10: 54, Figs. 13-14: 82, Fig 15: 94+97+98; Fig. 19: 302; Fig. 20: 402) between a first electrode and a second electrode (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 83+84, Fig. 19: 304+306; Fig. 20: 404+406) (See e.g. Figs. 3-6, 8-10, 13-15, and 19-20; Paragraphs 0056, 0073, 0075, 0076, 0087, 0100, 0116-0117, and 0119-0120),
the first switchable region being arranged relative to the second switchable region such that upon electrical energization of the first and second electrical connector regions, the opacity of the first and second switchable region changes such that at least two (a first and a second) portions of the switchable device have a change of opacity, the first portion of the switchable device having a different opacity to the second portion of the switchable device (See e.g. Figs. 7-15; Paragraphs 0073, 0075, 0077, 0080-0081, 0087-0090, and 0100), wherein
the first electrical connector region is in electrical communication with the first electrode of the first switchable region, the second electrode (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 83+84, Fig. 19: 304+306; Fig. 20: 404+406) of the first switchable region is physically separate from and in electrical communication with the first electrode of the second switchable region (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 
Boote fails to explicitly disclose that the switchable regions are serially electrically connected and each switchable region is a respective strip of film (a first strip of film and a second strip of film) having a respective major surface and comprising a physically separate electrically actuated variable opacity layer, wherein the major surface of each strip of film faces a different portion of the major surface of the first sheet of glazing material.
However, Yeh teaches an electrochromic glazing with series connected cells comprising a first sheet of glazing material (2) having a major surface (6) spaced apart from a second sheet of glazing material (not shown) and a switchable device (5) positioned between the sheets of glazing material (See e.g. Figs. 1-5; Paragraphs 0045-0046 and 0062-0072), the switchable device comprising at least two serially electrically connected switchable regions (12) in electrical communication with at least two electrical connection regions (3, 4), each switchable region being a respective strip of film (a first strip of film and a second strip of film) having a respective major surface and comprising a respectively physically separate electrically actuated variable opacity layer between a first electrode (17) and a second electrode (18), the first switchable region being arranged relative to the second switchable region such that the major surface (6) of each strip faces a different portion of the major surface of the first sheet of glazing material (See e.g. Figs. 1-5; Paragraphs 0011-0012 and 0052-0054), and the second electrode (18) of the first switchable region is physically separate from and in electrical communication with the first electrode (17) of the second switchable region (See e.g. Figs. 1-5; Abstract; Paragraphs 0052-0054).
Yeh teaches this physically separate actuated variable opacity layer with serially connected regions to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the serially connected switchable regions having physically separate electrically actuated variable opacity layers as in Yeh “to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can be faster than comparable values in conventional electronic glazings” which “can be produced cost-effectively and simply in industrial series production using conventional methods,” as taught by Yeh (Paragraph 0012), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 37, Boote in view of Yeh teaches a glazing according to Claim 36, as above.
Boote further teaches that the first switchable region has a first capacitance (C1) and the second switchable region (C2) has a second capacitance different to the first capacitance (See e.g. Figs. 13-14; Paragraphs 0087, 0089, and 0092).
Regarding claim 40, Boote in view of Yeh teaches a glazing according to claim 39, as above.
Boote fails to explicitly disclose that there is a direct galvanic connection between the second electrode of the first switchable region and the first electrode of the second switchable region.
However, Yeh further teaches that there is a direct galvanic connection between the second electrode of the first switchable region and the first electrode of the second switchable region (See e.g. Figs. 1-5; Paragraphs 0011-0012, 0045-0046, and 0052-0054).
Yeh teaches this direct galvanic connection to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the serially connected switchable regions having physically separate electrically actuated variable opacity layers as in Yeh “to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can be faster than comparable values in conventional electronic glazings” which “can be produced cost-effectively and simply in industrial series production using conventional methods,” as taught by Yeh (Paragraph 0012).
Regarding claim 41, Boote in view of Yeh teaches a glazing according to Claim 36, as above.
Boote further teaches that there is a direct galvanic connection between the first electrical connector region and the first electrode of the first switchable region and/or wherein there is a direct galvanic connection between the second electrode of the second switchable region and the second electrical connector region (See e.g. Figs. 13-14 and 19; Paragraphs 0022, 0029, 0117, and 0127).
Regarding claim 42, Boote in view of Yeh teaches a glazing according to Claim 36, as above.
Boote further teaches that the first switchable region (Fig. 14: I-II, Fig. 15: 94) has a first capacitance and the second switchable region (Fig. 14: II-III, Fig. 15: 97) has a second capacitance the same or different to the first capacitance, further wherein the switchable device comprises a third switchable region (Fig. 14: Region to the right of III, Fig. 15: 98) such that the switchable device comprises at least three switchable regions in electrical communication with the first and second electrical connector regions, the third switchable region being a strip of film having a major surface and comprising an electrically actuated variable opacity layer between a first electrode and a second electrode, the third switchable region having a third capacitance, wherein upon electrical energization of the first and second electrical connector regions, the opacity of the first, second and third switchable 
Regarding claim 43, Boote in view of Yeh teaches a glazing according to Claim 42, as above.
Boote further teaches that the first electrode of the first switchable region is in electrical communication with the first electrical connector region, the first electrode of the second switchable region is in electrical communication with the first electrical connector region and the first electrode of the first switchable region, the second electrode of the first switchable region is in electrical communication with the second electrode of the second switchable region, the first electrode of the third switchable region is in electrical communication with the second electrode of the first switchable region and the second electrode of the second switchable region, and the second electrode of the third switchable region is in electrical communication with the second electrical connector region (See e.g. Figs. 13-15; Paragraphs 0022, 0025, 0029-0031, 0086-00090, and 0100 – As all the elements are provided in a circuit connected to the same power source, they are in electrical communication with each other, given the broadest reasonable interpretation of the claim).
Regarding claim 44, Boote in view of Yeh teaches a glazing according to Claim 42, as above.
Boote further teaches that the first electrode of the first switchable region or the first electrode of second switchable region has a direct galvanic connection with the first electrical connector region or wherein the first electrode of the second switchable region has a direct galvanic connection with the first electrode of the first switchable region or wherein the second electrode of the first switchable region has a direct galvanic connection with the second electrode of the second switchable region or wherein the first electrode of the third switchable region has a direct galvanic connection with the second electrode of the first switchable region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – Boote explicitly teaches that the first electrode of the 
Regarding claim 45, Boote in view of Yeh teaches a glazing according to Claim 42, as above.
Boote further teaches that the first electrode of the third switchable region has a direct galvanic connection with the second electrode of the second switchable region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – As all the elements are provided in a circuit connected to the same power source, they are in electrical communication with each other, given the broadest reasonable interpretation of the claim).
Regarding claim 46, Boote in view of Yeh teaches a glazing according to Claim 42, as above.
Boote further teaches that the second electrode of the third switchable region has a direct galvanic connection with the second electrical connector region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – Boote explicitly teaches a direct galvanic connection between the electrodes and the electrical connector regions).
Regarding claim 47, Boote in view of Yeh teaches a glazing according to Claim 42, as above.
Boote further teaches that the first electrode of the first switchable region is in electrical communication with the first electrical connector region, the first electrode of the second switchable region is in electrical communication with the first electrical connector region, the first electrode of the first switchable region is in electrical communication with the first electrode of the second switchable region, the second electrode of the first switchable region is in electrical communication with the first electrode of the third switchable region, the second electrode of the third switchable region is in electrical communication with the second electrode of the second switchable region, the second electrode of the second switchable region is in electrical communication with the second electrical connector region, and the second electrode of the third switchable region is in electrical communication with the second electrical connector region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-
Regarding claim 48, Boote in view of Yeh teaches a glazing according to Claim 47, as above.
Boote further teaches that the first electrode of the first switchable region and/or the first electrode of the second switchable region has a direct galvanic connection with the first electrical connector region and/or wherein the first electrode of the first switchable region has a direct galvanic connection with the first electrode of the second switchable region and/or wherein the second electrode of the first switchable region has a direct galvanic connection with the first electrode of the third switchable region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – Boote explicitly teaches a direct galvanic connection between the electrodes and the electrical connector regions).
Regarding claim 49, Boote in view of Yeh teaches a glazing according to Claim 47, as above.
Boote further teaches that the second electrode of the third switchable region has a direct galvanic connection with the second electrode of the second switchable region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – Boote explicitly teaches a direct galvanic connection between the second electrodes of each region and the electrical connector regions).
Regarding claim 50, Boote in view of Yeh teaches a glazing according to Claim 36, as above.
Boote further teaches B branches electrically connected in series and in electrical communication with the first and second electrical connector regions, each branch B having two nodes N and M, there being one node at each end of each respective branch, node N being in electrical communication with the first electrical connector region and node M being in electrical communication with the second electrical connector region, wherein each branch has one or more arm I, each arm 
Regarding claim 52, Boote in view of Yeh teaches a glazing according Claim 36, as above.
Boote further teaches that at least one of the switchable regions comprises a suspended particle device or a liquid crystal (Paragraphs 0056, 0094-0096, and 0125)
Regarding claim 53, Boote in view of Yeh teaches a glazing according to claim 36, as above.
Boote further teaches that the opacity of the first and second switchable portions is changeable by electrical energization of only the first and second electrical connector regions (See e.g. Figs. 7-15; Paragraphs 0073, 0075, 0077, 0080-0081, 0087-0090, and 0100).
Regarding claim 56, Boote in view of Yeh teaches a glazing according to Claim 36, as above.
Boote further teaches that the first sheet of glazing material is laminated to the second sheet of glazing material by an interlayer structure between the first and second sheets of glazing material, and wherein the switchable device is part of the interlayer structure (See e.g. Figs. 4-6, 8-15, and 19-20; Paragraphs 0026, 0055, and 0060).
Additionally, Yeh further teaches that the first sheet of glazing material is laminated to the second sheet of glazing material by an interlayer structure between the first and second sheets of glazing material, and wherein the switchable device is part of the interlayer structure (See e.g. Figs. 1-5; Paragraphs 0045-0046, 0052-0054 and 0062-0072).
Regarding claim 57, Boote in view of Yeh teaches a glazing according to claim 36, as above.
Boote further teaches that the first and second sheets of glazing material are spaced apart by at least one perimeter seal forming a cavity between the first and second sheets of glazing material, and 
Additionally, Yeh further teaches that the first and second sheets of glazing material are spaced apart by at least one perimeter seal forming a cavity between the first and second sheets of glazing material, and wherein the switchable device is positioned inside the cavity (See e.g. Figs. 1-5; Paragraphs 0045-0046, 0052-0054 and 0062-0072).
Regarding claim 58, Boote in view of Yeh teaches a glazing according to claim 36, as above.
Boote fails to explicitly disclose that the first and second strips of film are coplanar.
However, Yeh further teaches that the first and second strips of film are coplanar (See e.g. Figs. 1-5; Paragraphs 0011-0012, 0045-0046, and 0052-0054).
Yeh teaches this physically separate actuated variable opacity layer with serially connected regions to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can be faster than comparable values in conventional electronic glazings” which “can be produced cost-effectively and simply in industrial series production using conventional methods” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the serially connected switchable regions having physically separate electrically actuated variable opacity layers as in Yeh “to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can be faster than comparable values in conventional electronic glazings” which “can be produced cost-effectively and simply in industrial series production using conventional methods,” as taught by Yeh (Paragraph 0012).
Regarding claim 59, Boote teaches a glazing (1) comprising a first sheet of insulating glazing material (3) spaced apart from a second sheet of insulating glazing material (4) and a switchable device 
wherein the switchable device comprises at least two (a first and a second) physically separate switchable regions (Figs. 7-8: 26+28, Fig. 9: 41+42, Fig. 10: 52+53, Fig. 11: 74+75, Fig. 12: 77+78, Figs. 13-14: I-II+II-III, Fig. 15: 94+97+98) in electrical communication with at least two (a first and a second) electrical connector regions (Figs. 3-6 and 11-12: 10+11, Figs. 7-8: 31+33+35+37, Fig. 9: 47+48+49, Fig. 10: 59+61+63+65, Figs. 13-14: 86+87, Fig. 19: 316+318, Fig. 20: 416+418) (See Figs. 3-15 and 19-20; Paragraphs 0058, 0071, 0073, 0075, 0076, 0078-0081, 0087-0090, 0100, 0116-0117, and 0119-0120),
each switchable region comprising an electrically actuated variable opacity layer (Figs. 3-6: 5, Fig. 8: 38+39, Fig. 9: 43, Fig. 10: 54, Figs. 13-14: 82, Fig 15: 94+97+98; Fig. 19: 302; Fig. 20: 402) between a first electrode and a second electrode (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 83+84, Fig. 19: 304+306; Fig. 20: 404+406) (See e.g. Figs. 3-6, 8-10, 13-15, and 19-20; Paragraphs 0056, 0073, 0075, 0076, 0087, 0100, 0116-0117, and 0119-0120),
the first switchable region being arranged relative to the second switchable region such that upon electrical energization of the first and second electrical connector regions, the opacity of the first and second switchable region changes such that at least two (a first and a second) portions of the switchable device have a change of opacity, the first portion of the switchable device having a different opacity to the second portion of the switchable device (See e.g. Figs. 7-15; Paragraphs 0073, 0075, 0077, 0080-0081, 0087-0090, and 0100), wherein
the first electrical connector region is in electrical communication with the first electrode of the first switchable region, the second electrode (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 83+84, Fig. 19: 304+306; Fig. 20: 404+406) of the first switchable region is 
Boote fails to explicitly disclose that the switchable regions are serially electrically connected and each switchable region is a respective strip of film (a first strip of film and a second strip of film) having a respective major surface and comprising a physically separate electrically actuated variable opacity layer, wherein the major surface of each strip of film faces a different portion of the major surface of the first sheet of glazing material.
However, Yeh teaches an electrochromic glazing with series connected cells comprising a first sheet of glazing material (2) having a major surface (6) spaced apart from a second sheet of glazing material (not shown) and a switchable device (5) positioned between the sheets of glazing material (See e.g. Figs. 1-5; Paragraphs 0045-0046 and 0062-0072), the switchable device comprising at least two serially electrically connected switchable regions (12) in electrical communication with at least two electrical connection regions (3, 4), each switchable region being a respective strip of film (a first strip of film and a second strip of film) having a respective major surface and comprising a respectively physically separate electrically actuated variable opacity layer between a first electrode (17) and a second electrode (18), the first switchable region being arranged relative to the second switchable region such that the major surface (6) of each strip faces a different portion of the major surface of the first sheet of glazing material (See e.g. Figs. 1-5; Paragraphs 0011-0012 and 0052-0054), and the second electrode (18) of the first switchable region is physically separate from and in electrical communication with the first electrode (17) of the second switchable region (See e.g. Figs. 1-5; Abstract; Paragraphs 0052-0054).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the serially connected switchable regions having physically separate electrically actuated variable opacity layers as in Yeh “to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can be faster than comparable values in conventional electronic glazings” which “can be produced cost-effectively and simply in industrial series production using conventional methods,” as taught by Yeh (Paragraph 0012), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim(s) 37-38, 40, and 42-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boote in view of Yeh, as applied to claim 36 above, and further in view of Seelhammer et al. (U.S. Patent No. 7,876,399; hereinafter – “Seelhammer”).
Regarding claim 37, Boote in view of Yeh teaches a glazing according to claim 36, as above.
Boote further teaches that the first switchable region has a first capacitance (C1) and the second switchable region (C2) has a second capacitance different to the first capacitance (See e.g. Figs. 13-14; Paragraphs 0087, 0089, and 0092).
Boote and Yeh fail to explicitly disclose (in all embodiments) that the first switchable region has a first capacitance and the second switchable region has a second capacitance different to the first capacitance.

Seelhammer teaches these different capacitances as it “enables one to design displays of considerable sophistication” (C. 5, L. 64-67) and such that “one can optimize drive voltages for the PDLC layer and the EL layers” (C. 7, L. 25-28).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the different capacitances of Seelhammer as it “enables one to design displays of considerable sophistication” and such that “one can optimize drive voltages for the PDLC layer and the EL layers,” as in Seelhammer (C. 5, L. 64-67 and C. 7, L. 25-28).
Regarding claim 38, Boote in view of Yeh teaches a glazing according to claim 36, as above.
Boote and Yeh fail to explicitly disclose that the first electrode of the first and second switchable regions has a major surface, and the area of the major surface of the first electrode of the first switchable region is different to the area of the major surface of the first electrode of the second switchable region.
However, Seelhammer teaches a liquid crystal display with split electrode comprising first and second switchable regions with first and second electrodes, wherein the first electrode (71, 72, 73, 74) of the first and second switchable regions has a major surface, and the area of the major surface of the first electrode (71) of the first switchable region is different to the area of the major surface of the first electrode (72 or 73 or 74) of the second switchable region (See e.g. Fig. 7; C. 5, L. 55-67).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote such that the first electrodes have different areas Seelhammer as it “enables one to design displays of considerable sophistication” and such that “one can optimize drive voltages for the PDLC layer and the EL layers,” as in Seelhammer (C. 5, L. 64-67 and C. 7, L. 25-28).
Regarding claim 40, Boote in view of Yeh teaches a glazing according to claim 36, as above.
Boote fails to explicitly disclose that there is a direct galvanic connection between the second electrode of the first switchable region and the first electrode of the second switchable region.
However, Yeh further teaches that there is a direct galvanic connection between the second electrode of the first switchable region and the first electrode of the second switchable region (See e.g. Figs. 1-5; Paragraphs 0011-0012, 0045-0046, and 0052-0054).
Yeh teaches this direct galvanic connection to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can be faster than comparable values in conventional electronic glazings” which “can be produced cost-effectively and simply in industrial series production using conventional methods” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the serially connected switchable regions having physically separate electrically actuated variable opacity layers as in Yeh “to provide “a subdivision of the layer structure into a plurality of electrochromic cells by means of which particularly fast switching times are enabled that can be faster than comparable values in conventional electronic 
Additionally, Seelhammer teaches a liquid crystal display with split electrode comprising first and second switchable regions with first and second electrodes, wherein there is a direct galvanic connection between the second electrode of the first switchable region (Fig. 1: 12, Fig. 4: 48, Fig. 5: 56, Fig. 6: 61, Fig. 7: 75) and the first electrode of the second switchable region (Fig. 1: 12, Fig. 4: 46, Fig. 5: 55, Fig. 6: 61, Fig. 7: 75) (See e.g. Figs. 1-7; C. 4, L. 3-12; C. 4, L. 30-46, C. 4, L. 64 – C. 5, L. 35; C. 5, L. 55-67).
Seelhammer teaches this direct galvanic connection between the second electrode of the first switchable region and the first electrode of the second switchable region “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the direct galvanic connection between the second electrode of the first switchable region and the first electrode of the second switchable region of Seelhammer “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided,” as in Seelhammer (C. 4, L. 46-57).
Regarding claim 42, Boote in view of Yeh teaches a glazing according to Claim 36, as above.

Boote and Yeh fail to explicitly disclose (in all embodiments) that the first switchable region has a first capacitance and the second switchable region has a second capacitance different to the first capacitance.
However, Seelhammer teaches a liquid crystal display with split electrode comprising a first switchable region and a second switchable region wherein the first switchable region has a first capacitance and the second switchable region has a second capacitance the same or different to the first capacitance, further wherein the switchable device comprises a third switchable region such that the switchable device comprises at least three switchable regions in electrical communication with the first and second electrical connector regions, the third switchable region comprising an electrically actuated variable opacity layer between a first electrode and a second electrode, the third switchable region having a third capacitance, wherein upon connecting the first and second electrical connector regions to a suitable power supply, the opacity of the first, second and third switchable regions changes such that 
Seelhammer teaches these different capacitances and third region as it “enables one to design displays of considerable sophistication” (C. 5, L. 64-67) and such that “one can optimize drive voltages for the PDLC layer and the EL layers” (C. 7, L. 25-28).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the different capacitances and third region of Seelhammer as it “enables one to design displays of considerable sophistication” and such that “one can optimize drive voltages for the PDLC layer and the EL layers,” as in Seelhammer (C. 5, L. 64-67 and C. 7, L. 25-28).
Regarding claim 43, Boote in view of Yeh and Seelhammer teaches a glazing according to Claim 42, as above.
Boote further teaches that the first electrode of the first switchable region is in electrical communication with the first electrical connector region, the first electrode of the second switchable region is in electrical communication with the first electrical connector region and the first electrode of the first switchable region, the second electrode of the first switchable region is in electrical communication with the second electrode of the second switchable region, the first electrode of the third switchable region is in electrical communication with the second electrode of the first switchable region and the second electrode of the second switchable region, and the second electrode of the third switchable region is in electrical communication with the second electrical connector region (See e.g. Figs. 13-15; Paragraphs 0022, 0025, 0029-0031, 0086-00090, and 0100 – As all the elements are provided in a circuit connected to the same power source, they are in electrical communication with each other, given the broadest reasonable interpretation of the claim).

Seelhammer teaches these electrical connections “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).
Therefore, even if Boote did not teach the required connections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the connections of Seelhammer “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided,” as in Seelhammer (C. 4, L. 46-57).
Regarding claim 44, Boote in view of Yeh and Seelhammer teaches a glazing according to Claim 42, as above.

Additionally, Seelhammer further teaches that the first electrode of the first switchable region and/or the first electrode of second switchable region has a direct galvanic connection with the first electrical connector region and/or wherein the first electrode of the second switchable region has a direct galvanic connection with the first electrode of the first switchable region and/or wherein the second electrode of the first switchable region has a direct galvanic connection with the second electrode of the second switchable region and/or wherein the first electrode of the third switchable region has a direct galvanic connection with the second electrode of the first switchable region (See e.g. Figs. 1-7; C. 4, L. 3-12; C. 4, L. 30-46, C. 4, L. 64 – C. 5, L. 35; C. 5, L. 55-67).
Seelhammer teaches these electrical connections “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).

Regarding claim 45, Boote in view of Yeh and Seelhammer teaches a glazing according to Claim 42, as above.
Boote further teaches that the first electrode of the third switchable region has a direct galvanic connection with the second electrode of the second switchable region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – As all the elements are provided in a circuit connected to the same power source, they are in electrical communication with each other, given the broadest reasonable interpretation of the claim).
Additionally, Seelhammer further teaches that the first electrode of the third switchable region (Fig. 1: 12, Fig. 4: 46, Fig. 5: 55, Fig. 6: 61, Fig. 7: 75) has a direct galvanic connection with the second electrode (Fig. 1: 12, Fig. 4: 48, Fig. 5: 56, Fig. 6: 61, Fig. 7: 75) of the second switchable region (See e.g. Figs. 1-7; C. 4, L. 3-12; C. 4, L. 30-46, C. 4, L. 64 – C. 5, L. 35; C. 5, L. 55-67).
Seelhammer teaches these electrical connections “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).

Regarding claim 46, Boote in view of Yeh and Seelhammer teaches a glazing according to Claim 42, as above.
Boote further teaches that the second electrode of the third switchable region has a direct galvanic connection with the second electrical connector region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – Boote explicitly teaches a direct galvanic connection between the electrodes and the electrical connector regions).
Additionally, Seelhammer further teaches that the second electrode of the third switchable region has a direct galvanic connection with the second electrical connector region (See e.g. Figs. 1-7; C. 4, L. 3-12; C. 4, L. 30-46, C. 4, L. 64 – C. 5, L. 35; C. 5, L. 55-67).
Seelhammer teaches these electrical connections “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).
Therefore, even if Boote did not teach the required connections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the connections of Seelhammer “to control both liquid crystal and electroluminescent layers 
Regarding claim 47, Boote in view of Yeh and Seelhammer teaches a glazing according to Claim 42, as above.
Boote further teaches that the first electrode of the first switchable region is in electrical communication with the first electrical connector region, the first electrode of the second switchable region is in electrical communication with the first electrical connector region, the first electrode of the first switchable region is in electrical communication with the first electrode of the second switchable region, the second electrode of the first switchable region is in electrical communication with the first electrode of the third switchable region, the second electrode of the third switchable region is in electrical communication with the second electrode of the second switchable region, the second electrode of the second switchable region is in electrical communication with the second electrical connector region, and the second electrode of the third switchable region is in electrical communication with the second electrical connector region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – As all the elements are provided in a circuit connected to the same power source, they are in electrical communication with each other, given the broadest reasonable interpretation of the claim).
Additionally, Seelhammer further teaches that the first electrode of the first switchable region is in electrical communication with the first electrical connector region, the first electrode of the second switchable region is in electrical communication with the first electrical connector region, the first electrode of the first switchable region is in electrical communication with the first electrode of the second switchable region, the second electrode of the first switchable region is in electrical 
Seelhammer teaches these electrical connections “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).
Therefore, even if Boote did not teach the required connections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the connections of Seelhammer “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided,” as in Seelhammer (C. 4, L. 46-57).
Regarding claim 48, Boote in view of Yeh and Seelhammer teaches a glazing according to Claim 47, as above.
Boote further teaches that the first electrode of the first switchable region and/or the first electrode of the second switchable region has a direct galvanic connection with the first electrical connector region and/or wherein the first electrode of the first switchable region has a direct galvanic 
Additionally, Seelhammer further teaches that the first electrode of the first switchable region and/or the first electrode of the second switchable region has a direct galvanic connection with the first electrical connector region and/or wherein the first electrode of the first switchable region has a direct galvanic connection with the first electrode of the second switchable region and/or wherein the second electrode of the first switchable region has a direct galvanic connection with the first electrode of the third switchable region (See e.g. Figs. 1-7; C. 4, L. 3-12; C. 4, L. 30-46, C. 4, L. 64 – C. 5, L. 35; C. 5, L. 55-67).
Seelhammer teaches these electrical connections “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).
Therefore, even if Boote did not teach the required connections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the connections of Seelhammer “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided,” as in Seelhammer (C. 4, L. 46-57).
Regarding claim 49, Boote in view of Yeh and Seelhammer teaches a glazing according to Claim 47, as above.
Boote further teaches that the second electrode of the third switchable region has a direct galvanic connection with the second electrode of the second switchable region (See e.g. Figs. 13-15 and 19; Paragraphs 0022, 0025, 0029-0031, 0086-0090, 0100, 0117, and 0127 – Boote explicitly teaches a direct galvanic connection between the second electrodes of each region and the electrical connector regions).
Additionally, Seelhammer further teaches that the second electrode of the third switchable region (Fig. 7: 71) has a direct galvanic connection with the second electrode (Fig. 7: 72) of the second switchable region (See e.g. Figs. 1-7; C. 5, L. 55-67).
Seelhammer teaches these electrical connections “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided” (C. 4, L. 46-57).
Therefore, even if Boote did not teach the required connections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switchable device of Boote with the connections of Seelhammer “to control both liquid crystal and electroluminescent layers from a common electrode, thereby eliminating the need to make ohmic contact with the front, transparent, electrode in a display” such that it “greatly reduces costs, reduces thickness, and simplifies the construction of a shuttered light source for a display” and “The need for protective layers, special handling, and other problems is thus avoided,” as in Seelhammer (C. 4, L. 46-57).

Response to Arguments
Applicant's arguments, see pages 11-12, filed 12/21/2020, with respect to the rejection of claim 36 under 35 U.S.C. 103 over Boote in view of Yeh have been fully considered but they are not persuasive.
First, Applicant argues that “Yeh’s switchable regions are not physically separate because adjacent regions share a common first electrode section 17, as illustrated in Fig. 1 thereof.” However, Examiner respectfully disagrees. 
In regards to Applicant’s argument that the regions cannot be physically separate because adjacent regions share a common electrode, Examiner respectfully notes that Yeh’s switchable regions (12) are each separated by a trench (13) and are thus clearly “physically separate,” given the broadest reasonable interpretation of the claims.
No special definition of “physically separate” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “a physically separate electrically actuated variable opacity layer”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “physically separate,” which states/seems to imply that regions cannot share any elements, such as an electrode. Moreover, this limitation in the claims requires that the variable opacity layer be physically separated, and Yeh explicitly teaches a variable opacity layer that is physically separated into different sections in Figs. 1-5 and Paragraphs 0011-0012 and 0052-0054. Thus, Examiner maintains that the limitation is met by the prior art.

Applicant contends that “Boote clearly does not disclose this feature.” However, to the contrary, Boote discloses that the second electrode of the first switchable region is physically separated from the first electrode of the second switchable region in, e.g. Figs. 8 and 10. Such a feature is clearly detailed in Paragraphs 0073 and 0076-0077. For example, in Paragraph 0076 (describing Fig. 10), Boote explicitly discloses that “On the upper surface of polymer layer 54 there are two electrically separated, electrically conductive layers 55, 56.”
[AltContent: textbox (Figure 1: Yeh discloses physically separate regions and physically separate electrodes.)]
    PNG
    media_image1.png
    520
    785
    media_image1.png
    Greyscale

Moreover, Applicant argues that “Yeh’s switchable regions instead share a common first electrode section 17” and thus Yeh does not disclose the claimed feature. However, Examiner respectfully disagrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896